Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Examiner notes that while the two species below pertain to different embodiments/apparatus and the claimed invention is a method, Applicant is to elect from each species grouping and factor this into the corresponding steps being performed (e.g. if the claim recites steps requiring structural elements from a non-elected embodiment, then this claim should be withdrawn).  

Election/Restriction
Species Election
This application contains claims directed to the following patentably distinct species:

Please elect a species from the following:

Species 1 – acoustic device/absorber and object holder embodiment election
Species 1a – first embodiment with acoustic device and acoustic absorber (see Figure 3.  refer to specification).

Species 1b - second embodiment with multiple acoustic devices and acoustic absorbers (see Figure 4.  refer to specification).

Species 1c – third embodiment with acoustic device mounted to holding fixture (see Figure 5.  refer to specification).

Species 1d - fourth embodiment using support stand (see Figure 6.  refer to specification).



Species 2 – robotic assembly embodiment election
Species 2a – basic robotic assembly (see Figure 7.  refer to specification).

Species 2b – modified robotic assembly (see Figure 8.  refer to specification).  

The species are independent or distinct because of the reasons noted above (e.g. different configurations with regards to the location/number of acoustic devices/absorbers, the configuration of the holding fixture, the configuration of the robotic assembly, etc.). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or queries).  The different embodiments will require different search strategies/queries in view of their different configurations as it would pertain to the presence/placement of the acoustic absorber(s) as well as the placement of the acoustic device and its transmission of waves to the object.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1714